Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 1 of 28 Page ID #:1




 1   V. James DeSimone (SBN: 119668)
     vjdesimone@gmail.com
 2   Carmen D. Sabater (SBN: 303546)
 3   cds820@gmail.com
     V. JAMES DESIMONE LAW
 4
     13160 Mindanao Way, Suite 280
 5   Marina del Rey, California 90292
 6   Telephone: 310.693.5561
     Facsimile: 323.544.6880
 7   Email: VJD000092@bohmlaw.com
 8
 9
     Attorneys for Plaintiffs,
10
     ISAAC NEWTON MEDEIROS DOS SANTOS and KARINA LOPEZ
11
12
                                 UNITED STATES DISTRICT COURT
13
                               CENTRAL DISTRICT OF CALIFORNIA
14
15   ISAAC NEWTON MEDEIROS                                   Case No: 2:21-cv-5963
16   DOS SANTOS and KARINA
     LOPEZ,                                    PLAINTIFFS’ COMPLAINT
17
                                               FOR DAMAGES
18          PLAINTIFFS,                        1. Fourth Amendment Violation (42
19                                                U.S.C. 1983)
            v.                                 2. Fourteenth Amendment Violation
20                                                (42 U.S.C. 1983)
21   CITY OF LOS ANGELES, a municipal 3. First Amendment Violation (42
     entity; CHIEF MICHEL MOORE, in               U.S.C. 1983)
22
     his individual and official capacity; and 4. False Arrest/False Imprisonment
23   DOES 1-10 inclusive,                      5. Violation of Bane Civil Rights Act
24                                                (Civil Code § 52.1)
            DEFENDANTS.                        6. Assault and Battery
25                                             7. Negligence
26                                             8. Intentional Infliction of
                                                  Emotional Distress
27
28                                                           DEMAND FOR JURY TRIAL

                                                          1
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 2 of 28 Page ID #:2




 1           PLAINTIFFS, ISAAC NEWTON MEDEIROS DOS SANTOS (hereinafter
 2   “PLAINTIFF” or “Mr. SANTOS”), and KARINA LOPEZ (hereinafter
 3   “PLAINTIFF” or “Ms. LOPEZ”), (hereinafter collectively “PLAINTIFFS”), for
 4   their complaint against DEFENDANTS CITY OF LOS ANGELES (hereinafter
 5   “CITY OF LOS ANGELES” or “CITY”), Police Chief MICHEL MOORE
 6   (hereinafter        “MOORE”),            and       DOES         1-10       (hereinafter    collectively
 7   DEFENDANTS), inclusive, alleges as follows:
 8                                         NATURE OF ACTION
 9        This action seeks compensatory damages against DEFENDANTS and punitive
10   damages from individual DEFENDANTS for violating various rights under federal
11   and state law in connection with officers’ unjustified assault and use of force against
12   Mr. SANTOS and Ms. LOPEZ by DEFENDANTS DOES 1-10 of the Los Angeles
13   Police Department (hereinafter “LAPD”).
14          This action arises out of protests across the United States and other nations
15   following the murder of George Floyd by officers within the Minneapolis Police
16   Department. After the deaths of Breonna Taylor and Ahmaud Arbery and others,
17   hundreds of thousands of people around the country and globe simultaneously
18   expressed their support for the Black Lives Matter movement and the collective
19   condemnation for the deaths of Black, Indigenous and People of Color men and
20   women, at the hands of law enforcement and vigilantes condoned by local law
21   enforcement. Large demonstrations occurred in the Los Angeles area, and the vast
22   majority of the participants were peaceful, principled individuals exercising their
23   First Amendment Right to assemble to seek redress for grievances. Over the course
24   of approximately a week, various law enforcement agencies in Los Angeles County
25   arrested more than 2600 individuals engaged in peaceful protest.
26          The CITY OF LOS ANGELES has been repeatedly sued for the tactics the
27   LAPD engaged in over the course of the above-mentioned arrests. The LAPD
28   displayed tactics including, but not limited to, kettling protestors before declaring

                                                          2
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 3 of 28 Page ID #:3




 1   an unlawful assembly, excessive force with plastic zip-ties and metal handcuffs,
 2   and prolonged handcuffing and improper conditions of confinement for arrestees.
 3   By kettling the demonstrators, including PLAINTIFFS, detaining, keeping them
 4   tightly handcuffed at a temporary detention area in the parking lot for over seven
 5   hours, without access to bathroom facilities, water or food, DEFENDANTS
 6   violated Mr. SANTOS and Ms. LOPEZ’s rights under the U.S. and California
 7   Constitution.
 8       The policies and customs behind assaulting and arresting peacefully protesting
 9   civilians such as Mr. SANTOS and Ms. LOPEZ are fundamentally unconstitutional
10   and constitute a menace of major proportions to the public. Accordingly, insofar as
11   Mr. SANTOS and Ms. LOPEZ herein seek by means of this action to hold
12   accountable those responsible for the unjustified assaults, use of force, handcuffing
13   and detention of Mr. SANTOS and Ms. LOPEZ.
14                                  PARTIES AND THEIR AGENTS
15           1.       PLAINTIFF, ISAAC NEWTON MEDEIROS DOS SANTOS, at all
16   times mentioned in this Complaint was a resident of the County of Orange,
17   California.
18           2.       PLAINTIFF, KARINA LOPEZ, at all times mentioned in this
19   Complaint was a resident of the County of Orange, California.
20           3.       PLAINTIFFS are informed and believe DOES 1-10 are individuals
21   living in the County of Los Angeles, California. At all relevant times, DOES 1-10
22   were public employees and agents of DEFENDANT CITY OF LOS ANGELES
23   and were acting with the course and scope of their respective duties as police
24   officers and with complete authority and ratification of their principal
25   DEFENDANT CITY OF LOS ANGELES.
26           4.        At all relevant times, DEFENDANTS DOES 1-10 were duly
27   appointed officers and/or employees or agents of the CITY OF LOS ANGELES
28   subject to oversight and supervision by CITY OF LOS ANGELES’ elected and

                                                          3
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 4 of 28 Page ID #:4




 1   non-elected officials.
 2           5.       PLAINTIFFS are informed and believe, and thereon alleges, that
 3   DOES 1-10 were agents, servants, and employees of DEFENDANT CITY OF LOS
 4   ANGELES and/or the LAPD. PLAINTIFFS are ignorant of the true names and
 5   capacities of DEFENDANTS sued herein as DOES 1-10, inclusive, and therefore
 6   sue these DEFENDANTS by such fictitious names. PLAINTIFFS will amend this
 7   Complaint to allege their true names and capacities when ascertained. As such, the
 8   individual DOE DEFENDANTS are sued in both their individual and official
 9   capacities.
10           6.       In doing the acts and failing and omitting to act as hereinafter
11   described, DEFENDANTS DOES 1-10 were acting on the implied and actual
12   permission and consent of CITY OF LOS ANGELES and CHIEF MICHEL
13   MOORE.
14           7.       DEFENDANT CITY OF LOS ANGELES is a municipal corporation
15   duly organized and existing under the Constitution and laws of the State of
16   California. LAPD is a local government entity and an agency of CITY OF LOS
17   ANGELES, and all actions of the LAPD are the legal responsibility of the CITY
18   OF LOS ANGELES. The CITY OF LOS ANGELES is sued in its own right on the
19   basis of its policies, customs, and practices that gave rise to PLAINTIFFS’ federal
20   rights claims.
21           8.       DEFENDANT MICHEL MOORE is, and was, at all times relevant to
22   this action, the LAPD police chief and a policymaker for his department. He is sued
23   in both his individual and official capacities.
24           9.        All DEFENDANTS who are natural persons, including DOES 1-10,
25   are sued individually and/or in his/her official capacity as officers, sergeants,
26   captains, commanders, supervisors, and/or civilian employees, agents, policy
27   makers, and representatives for the CITY OF LOS ANGELES.
28           10.      On or around October 28, 2020, PLAINTIFFS filed comprehensive

                                                          4
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 5 of 28 Page ID #:5




 1   and timely claims for damages in accordance with Government Code §§ 910 and
 2   911.2.
 3            11.     On or around February 3, 2021, DEFENDANT CITY OF LOS
 4   ANGELES rejected PLAINTIFFS’ claims filed on October 28, 2020.
 5            12.     Finally, at all relevant times mentioned herein, all DEFENDANTS
 6   acted as agents of all other DEFENDANTS in committing the acts alleged herein.
 7                                   JURISDICTION AND VENUE
 8            13.     This Court has subject matter jurisdiction over the PLAINTIFFS’
 9   claims pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil
10   rights jurisdiction). This Court has jurisdiction to issue declaratory or injunctive
11   relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure
12   57.
13            14.     Venue is proper in the Central District of California pursuant to 28
14   U.S.C. § 1391, as all DEFENDANTS and the events giving rise to the claims herein
15   occurred in the Central District of California.
16                    FACTS COMMON TO ALL CAUSES OF ACTION
17            15.     On June 2, 2020, at approximately 5:45pm, PLAINTIFFS were
18   exercising their first amendment rights to peacefully protest at Sunset Boulevard
19   and Western Avenue, when a leader of the protest announced that curfew was
20   approaching. PLAINTIFFS did not want to violate curfew, so they quickly began
21   walking to their car.
22            16.     On the way to their car, PLAINTIFFS noticed an LAPD helicopter
23   following them and gradually approaching them closer and closer. PLAINTIFFS
24   thought it was simply an intimidation tactic due to the imminent curfew, so they
25   hurried towards their car and started driving home.
26            17.     As PLAINTIFFS turned the corner, Los Angeles Police Department
27   (hereinafter “LAPD”) unknown DOE officers immediately pulled PLAINTIFFS
28   over and ordered them to put their hands out.

                                                          5
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 6 of 28 Page ID #:6




 1           18.      In a matter of minutes, approximately six police cars started
 2   surrounding PLAINTIFFS’ car, and around ten LAPD officers stood outside with
 3   their guns pointed directly at them.
 4           19.      Throughout this time, the unknown DOE officers did not explain what
 5   was happening, nor why PLAINTIFFS were being pulled over.
 6           20.      Unknown DOE officers directed PLAINTIFFS to exit the car with
 7   their hands up and asked Mr. SANTOS to get on the ground first.
 8           21.      Mr. SANTOS quickly complied, however, the officers proceeded to
 9   give multiple conflicting directions as to where he should put his hands. Some
10   unknown DOES officers yelled that Mr. SANTOS should keep his hands at his side,
11   while other unknown DOE officers told him to put them behind his back.
12           22.      Given that Mr. SANTOS is on the autism spectrum, Ms. LOPEZ was
13   worried for Mr. SANTOS’ ability to comprehend the officers’ directions and said,
14   “You guys are yelling out conflicting directions.” The unknown DOE officers
15   yelled at Ms. LOPEZ to stay quiet, before instructing her to get on the ground as
16   well.
17           23.      While PLAINTIFFS were on the ground, the unknown DOE officers
18   handcuffed PLAINTIFFS with plastic zip-ties, before they were asked to get up and
19   walk towards the chain-link fence.
20           24.      Shortly after, an unknown DOE officer thoroughly searched Ms.
21   LOPEZ and asked her if she knew why they were being pulled over. Ms. LOPEZ
22   responded that she didn’t, and the unknown DOE officer explained that
23   PLAINTIFFS’ car was spotted at a site where looting took place that night.
24           25.      Neither Ms. LOPEZ nor Mr. SANTOS participated in any looting.
25   Further, their car was parked by the meter for hours, and no looting took place that
26   night, which made Ms. LOPEZ even more confused as to why they were being
27   pulled over.
28           26.      An unknown DOE officer thoroughly searched Mr. SANTOS as well.

                                                          6
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 7 of 28 Page ID #:7




 1           27.      The unknown DOE officers then searched PLAITNIFFS’ car
 2   thoroughly, and despite finding no evidence of looting, they took PLAINTIFFS to
 3   a transporting vehicle.
 4           28.      At no point, was Mr. SANTOS informed of why he was pulled over,
 5   or why Mr. SANTOS and Ms. LOPEZ were being arrested.
 6           29.       Once PLAINTIFFS were brought to the transporting vehicle, the
 7   unknown DOE transporting officer reviewed their FI cards and noted that it didn’t
 8   have an address for where the incident occurred. An unknown DOE officer told the
 9   unknown DOE transporting officer to “just put the address across the street,” before
10   taking PLAINTIFFS inside.
11           30.      PLAINTIFFS did not know what was happening, or where they were
12   being taken, before arriving at the Hollywood police station.
13           31.      Mr. SANTOS then asked the unknown DOE officer driver why him
14   and Ms. LOPEZ were being arrested. The unknown DOE transporting officer
15   informed Mr. SANTOS that he was charged with a felony for looting, despite the
16   fact that Mr. SANTOS and Ms. LOPEZ did not loot and were not present in any
17   location where looting even occurred.
18           32.      Upon arriving at the station, unknown DOE Defendant officers
19   detained PLAINTIFFS and other protesters at a temporary detention area in the
20   parking lot for over seven hours without access to food or water.
21           33.      On top of PLAINTIFFS’ already uncomfortable plastic zip-ties, the
22   unknown DOE Defendant officers cuffed them to the chairs with metal handcuffs.
23           34.      Mr. SANTOS complained multiple times to an unknown DOE
24   Defendant officer that his handcuffs were too tight, and that he was losing feeling
25   in one hand. Instead of helping him, the unknown DOE Defendant officer made
26   mocking remarks and simply laughed at him.
27           35.      After being detained for five hours, Officer Coleman finally took off
28   Mr. SANTOS’ handcuffs, and replaced them with a looser pair.

                                                          7
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 8 of 28 Page ID #:8




 1           36.      Throughout the detention, the unknown DOE Defendant officers made
 2   mocking remarks towards PLAINTIFFS and the protesters and ignored complaints
 3   from others whose handcuffs were also tied too tightly.
 4           37.      At approximately 1:00 a.m., unknown DOE Defendant officers took
 5   Ms. LOPEZ from the parking lot and escorted her to the Van Nuys police station.
 6           38.      Upon arriving, the unknown DOE Defendant transporting officer
 7   noted that her arrest report was vague and hardly had any information. Despite this,
 8   the unknown DOE Defendant officers checked Ms. LOPEZ in and put her in a
 9   temporary cell for 30 minutes, before officially booking her in.
10           39.      At no point was Ms. LOPEZ read her Miranda rights, nor was she
11   explained her connection to the looting.
12           40.       While she was in her cell, an unknown DOE Defendant officer came
13   by to give Ms. LOPEZ her prisoner’s receipt, which noted that she was charged
14   with a felony for looting and would have to post bail for $50,000.
15           41.      Ms. LOPEZ broke down due to stress and exhaustion, compounded
16   with the fact that she knew she didn’t have the means to pay for bail.
17           42.      On top of that, the unknown DOE Defendant officers provided no
18   opportunity for Ms. LOPEZ to provide her dietary restrictions. Despite attempts to
19   inform them, no jailers came by to see what she needed.
20           43.      As a result, Ms. LOPEZ was unable to eat the meals provided during
21   detention except for the chips, as she is Jewish and keeps kosher.
22           44.       On June 3, 2020, at around 3:30pm, Ms. LOPEZ was finally released
23   from the Van Nuys police station after being detained for over 21 hours total. The
24   unknown DOE Defendants officers returned all her belongings, except for her hat,
25   and led her to the exit.
26           45.      The unknown DOE Defendant officers did not offer to assist Ms.
27   LOPEZ home, despite the fact that Ms. LOPEZ did not know the surrounding area,
28   and that her phone was dead. Thankfully, a relative was outside waiting for her.

                                                          8
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 9 of 28 Page ID #:9




 1           46.       For over 21 hours, LAPD intentionally subjected Ms. LOPEZ to
 2   trauma, physical and emotional distress, as well as monetary damages.
 3           47.      As a result of the incident, Ms. LOPEZ experienced depression, work
 4   hostility, ongoing anxiety attacks, paranoia, asthma attacks, fear, nightmares, and
 5   insomnia, due to her lingering trauma.
 6           48.      At approximately 2:00 a.m., an unknown DOE Defendant officer took
 7   Mr. SANTOS from the temporary detention center to a metal bench inside the
 8   police station.
 9           49.      Mr. SANTOS noticed unknown DOE Defendant officers ignoring
10   other detainees’ medical requests, and even laughing at them, until a detainee
11   passed out.
12           50.      An hour later, Mr. SANTOS was given his arrest slip which noted that
13   he was charged with a felony for looting before the officers proceeded with the
14   booking process.
15           51.       During booking, an unknown DOE Defendant officer tried to remove
16   Mr. SANTOS’ yamaca. Additionally, throughout detention, unknown DOE
17   Defendants mocked and made fun of Mr. SANTOS for being Jewish.
18           52.      Mr. SANTOS was detained for over 18 hours before making the
19   decision to post bail. Despite not having the means for it, Mr. SANTOS made the
20   decision out of fear of losing his job.
21           53.      At around 12:00 p.m., on or around June 3, 2020, Mr. SANTOS was
22   finally released from the Hollywood police station after being detained for over 18
23   hours total.
24           54.      For over 18 hours, unknown DOE Defendants intentionally subjected
25   Mr. SANTOS to physical pain, trauma, emotional distress, and monetary damages.
26           55.      As a result of the incident, Mr. SANTOS lost a promotion from having
27   to miss work, and is now in debt from posting bail.
28           56.      Given that Mr. SANTOS is on the autism spectrum, the trauma he

                                                          9
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 10 of 28 Page ID #:10




 1   experienced has impacted him in unmeasurable ways. Mr. SANTOS lost years of
 2   progress from his treatments due to the incident, and is now back to experiencing
 3   regular tics, breaking down in everyday social settings, and experiencing depression
 4   and suicidal thoughts, sleepless nights, fear and anxiety due to the trauma LAPD
 5   imposed upon him.
 6           57.      The law enforcement actions of LAPD and unknown DOE Defendants
 7   were executed pursuant to a policy, practice and custom of responding to lawful
 8   protests in an unnecessarily punitive and inhumane manner which deprived
 9   PLAINTIFFS of their rights under the First and Fourth Amendments to the United
10   States Constitution and in violation of Civil Code Sections 43 and 52.1 and the
11   California Constitution. All Officers were acting under color of state law and in the
12   course and scope of their employment.
13                                          MONELL ALLEGATIONS
14           58.      The CITY, through CHIEF MOORE and the LAPD, has failed to train
15   its officers in the constitutional response to peaceful demonstrations as revealed by
16   the above-described allegations. DEFENDANTS have a custom of using excessive
17   force against peaceful protestors, detaining, keeping them tightly handcuffed at a
18   temporary detention area in the parking lot for over seven hours, without access to
19   bathroom facilities, water or food and applying policies and sanctioning actions that
20   cause severe injury and permanent damage, without warning or command, based
21   on reckless disregard for human life or specious group “suspicion.”
22           59.      THE CITY has been aware of deficiencies in its training since at least
23   2000 followed by settlement agreements in June 2005 and June 2009 to revise
24   policies and training. Yet unknown DOE Defendants officers repeatedly targeted
25   individuals who were in no way aggressive or combative and detained them for
26   prolonged hours without access to food or water. The unlawful excessive use of
27   force, assault and battery, DEFENDANTS utilized against PLAITNIFFS, and
28   others fail constitutional requirements.

                                                          10
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 11 of 28 Page ID #:11




 1           60.      Based upon the principles set forth in Monell v. New York City
 2   Department of Social Services, 436 U.S. 658 (1978), DEFENDANT THE CITY is
 3   liable for all or all injuries sustained by PLAITNIFFS as set forth herein. THE
 4   CITY bears liability because its policies, practices and/or customers were a cause
 5   of and moving force for PLAINTIFFS’ injuries, and/or because THE CITY ratified
 6   the unlawful actions of its employees that caused PLAITNIFFS’ injuries. THE
 7   CITY and its supervisory officials, including DEFENDANT CHIEF MOORE,
 8   maintained or permitted one or more of the following policies, customs or practices
 9   which displayed reckless and deliberate indifference to the constitutional rights of
10   persons such as PLAINTIFFS and were a direct cause of PLAINTIFFS’ damages:
11       a. In the wake of the Derek Chauvin murder of George Floyd, THE CITY and
12            LAPD knew that there would large groups of peaceful protestors exercising
13            their First Amendment Rights and who should be protected and respected,
14            so those rights are not infringed. THE CITY and LAPD also knew there was
15            a possibility that a minority would engage in criminal activity including
16            property destruction and looting. THE CITY, through the LAPD, directed,
17            condoned, encouraged its Officers to disperse the large crowds in violation
18            of their First and Fourth Amendment rights through using excessive force
19            against peaceful protestors, detaining, keeping them tightly handcuffed at a
20            temporary detention area in the parking lot for over seven hours, without
21            access to bathroom facilities, water or food. Moreover, these violations
22            occurred while those looting and destroying property were often ignored;
23       b. By employing and retaining as police officers and other personnel, including
24            DOES 1-10, who DEFENDANTS THE CITY and DOE SUPERVISORS at
25            all times material herein knew or reasonably should have known had
26            dangerous propensities for abusing their authority by using excessive force,
27            and for mistreating citizens by failing to follow written Police Department’s
28

                                                          11
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 12 of 28 Page ID #:12




 1            policies of THE CITY, including the use of excessive force and reckless
 2            disregard for human life and safety;
 3       c. By failing to provide adequate training and supervision to police officers
 4            with respect to constitutional limits on using excessive force against peaceful
 5            protesters and detaining them for prolonged hours;
 6       d. By failing to provide adequate training and supervision for THE CITY’s
 7            police officers on how to respond properly to peaceful protests;
 8       e. By inadequately supervising, training, controlling, assigning, and
 9            disciplining THE CITY police officers, and other personnel, including
10            DOES 1-10, who DEFENDANTS CITY and DOE SUPERVISORS each
11            knew or in the exercise of reasonable care should have known had the
12            aforementioned propensities and character traits including the propensity for
13            violence, reckless disregard for human life and safety, and the use of
14            excessive force;
15       f. By maintaining grossly inadequate procedures for reporting, supervising,
16            investigating, reviewing, disciplining and controlling the intentional
17            misconduct by DEFENDANTS DOES 1-10, who are THE CITY’s
18            employees and police officers;
19       g. By failing to adequately train officers, including DEFENDANTS DOES 1-
20            10, and failing to institute appropriate policies, regarding constitutional
21            procedures and practices for use of force and reckless disregard for human
22            life and safety;
23       h. By failing to discipline or retrain THE CITY police officers’ including
24            DEFENDANTS DOES 1-10 for conduct such as use of force and reckless
25            disregard for human life and safety;
26       i.    By condoning and encouraging of THE CITY’s police officer, and other
27            personnel, including DEFENDANTS DOES 1-10, in the belief that they can
28            violate the rights of persons, such as PLAINTIFFS, with impunity, and that

                                                          12
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 13 of 28 Page ID #:13




 1            such conduct will not adversely affect their opportunities for promotion and
 2            other employment benefits; and
 3       j. By ratification by the highest levels of authority of the specific
 4            unconstitutional acts alleged in this Complaint.
 5           61.      On multiple occasions, THE CITY has condoned, allowed, and/or
 6   encouraged the use of excessive force and the violation of the constitutional rights
 7   by its officers.
 8                                     FIRST CAUSE OF ACTION
 9      FOURTH AMENDMENT TO THE U.S. CONSTITUTION (42 U.S.C. §
10                                                      1983)
11                                  (AGAINST ALL DEFENDANTS)
12           62.      PLAINTIFFS repeat and reallege each and every allegation in
13   preceding paragraphs of this Complaint with the same force and effect as if fully
14   set forth herein.
15           63.      This cause of action is asserted against DEFENDANTS CITY OF LOS
16   ANGELES, CHIEF MOORE, and DOES 1-10.
17           64.      DEFENDANTS’ conduct, described above, violated PLAINTIFFS’
18   rights to be free from unreasonable seizures, excessive or arbitrary force, and arrest
19   or detention without reasonable or probable cause under the Fourth Amendment to
20   the United States Constitution. DEFENDANTS DOES 1-5 detained, seized,
21   handcuffed, and searched PLAITNIFFS’ persons and their personal properties.
22           65.      DEFENDANTS detained PLAINTIFFS for a prolonged period of
23   time, which was approximately 8 hours, handcuffed PLAINTIFFS excessively
24   tightly, and held PLAINTIFFS at a temporary detention area in the parking lot
25   without access to bathrooms, water or food. DEFENDANTS’ confinement of
26   PLAINTIFFS and others was inhumane, malicious, and torturous.
27           66.      Defendant MOORE is liable in his supervisory capacity as he was
28   aware that his officers were engaging in excessive force against citizens and failed

                                                          13
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 14 of 28 Page ID #:14




 1   to prevent his subordinates from engaging in such conduct.
 2           67.       Defendant CITY is liable pursuant to Monell because it maintained,
 3   condoned and/or permitted a policy, custom and/or practice of conscious disregard
 4   of and reckless indifference to Constitutional rights which was a moving force in
 5   the violation of PLAITNIFFS’ rights and/or because it ratified the actions of its
 6   employees by finding that their actions leading to the injury of PLAITNIFFS were
 7   in conformity with the LAPD’s policy and by failing to discipline the involved
 8   officers and employees.
 9           68.      Defendants Does 6-100 are liable for their direct actions as supervisors
10   which caused the deprivation of PLAITNIFFS’ constitutional rights.
11           69.      On information and belief, DOES 1-5 were not disciplined,
12   reprimanded, retrained, suspended, or otherwise penalized in connection with
13   PLAINTIFFS’ injury.
14           70.      On information and belief, the CITY failed to properly and adequately
15   train Does 1-5, including but not limited to, with regard to the use of physical force,
16   arrests, and detention.
17           71.      The training policies of DEFENDANT CITY were not adequate to
18   train its officers to handle the usual and recurring situations with which they must
19   deal, including the use of force while arresting and detaining individuals.
20           72.      DEFENDANT CITY was deliberately indifferent to the obvious
21   consequences of its failure to train its officers adequately.
22           73.      The failure of DEFENDANT CITY to provide adequate training
23   caused the deprivation of PLAINTIFFS’ rights by DOE Officer 1-5; that is
24   DEFENDANT’s failure to train is so closely related to the deprivation of
25   PLAINTIFFS’ rights as to be the moving force that caused the ultimate injury.
26           74.      As a direct and legal result of DEFENDANTS’ acts and omissions,
27   PLAINTIFFS suffered damages, including physical and emotional pain and
28   suffering.

                                                          14
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 15 of 28 Page ID #:15




 1           75.      PLAINTIFFS are informed and believe and thereon allege that the acts
 2   of the Defendants Does 1-10 were willful, malicious, intentional, reckless and/or
 3   were performed in willful and conscious disregard of PLAINTIFFS’ rights,
 4   justifying the awarding of punitive (against individual Defendants only) and
 5   exemplary damages against the individual Defendants in an amount to, be
 6   determined at the time of trial.
 7           76.      PLAINTIFFS seek attorney fees under this claim pursuant to 42 U.S.C.
 8   Section 1988.
 9                                   SECOND CAUSE OF ACTION
10           FOURTEENTH AMENDMENT TO THE U.S. CONSTITUTION (42
11                                                U.S.C. § 1983)
12                                  (AGAINST ALL DEFENDANTS)
13           77.      PLAINTIFFS repeat and reallege each and every allegation in the
14   preceding paragraphs of this Complaint with the same force and effect as if fully
15   set forth herein.
16           78.      This cause of action is asserted against DEFENDANTS CITY OF LOS
17   ANGELES, CHIEF MOORE and DOES 1-10.
18           79.      DEFENDANTS’ conduct, above described, deprived PLAINTIFFS of
19   liberty without due process of law under the Fourteenth Amendment to the United
20   States Constitution.
21           80.      PLAINTIFFS had liberty interests created by the California Penal
22   Code § 853.6 to be cited and released for a misdemeanor absent specific information
23   and individualized suspicion that they would immediately repeat the allegedly
24   unlawful conduct if promptly released and not subjected to a prolonged detention.
25           81.      Based on perceived association with protests for Black Lives Matter
26   and against the continued government-sanctioned killings of BIPOC men and
27   women at the hands of law enforcement, when PLAINTIFFS were denied
28   individualized assessment and held in custody for approximately twenty-one hours,

                                                          15
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 16 of 28 Page ID #:16




 1   DEFENDANTS uniformly denied PLAINTIFFS the mandatory “liberty” interested
 2   and codified in California Penal Code § 853.6.
 3           82.      Defendant MOORE is liable in his supervisory capacity as he was
 4   aware that his officers were engaging in excessive force against citizens and failed
 5   to prevent his subordinates from engaging in such conduct.
 6           83.       Defendant CITY is liable pursuant to Monell because it maintained,
 7   condoned and/or permitted a policy, custom and/or practice of conscious disregard
 8   of and reckless indifference to Constitutional rights which was a moving force in
 9   the violation of PLAITNIFFS’ rights and/or because it ratified the actions of its
10   employees by finding that their actions leading to the injury of PLAITNIFFS were
11   in conformity with the LAPD’s policy and by failing to discipline the involved
12   officers and employees.
13           84.      Defendants Does 6-10 are liable for their direct actions as supervisors
14   which caused the deprivation of PLAITNIFFS’ constitutional rights.
15           85.      On information and belief, DOES 1-5 were not disciplined,
16   reprimanded, retrained, suspended, or otherwise penalized in connection with
17   PLAINTIFFS’ injury.
18           86.      On information and belief, the CITY failed to properly and adequately
19   train Does 1-5, including but not limited to, with regard to the use of physical force,
20   arrests, and detention.
21           87.      The training policies of DEFENDANT CITY were not adequate to
22   train its officers to handle the usual and recurring situations with which they must
23   deal, including the use of force while arresting and detaining individuals.
24           88.      DEFENDANT CITY was deliberately indifferent to the obvious
25   consequences of its failure to train its officers adequately.
26           89.      The failure of DEFENDANT CITY to provide adequate training
27   caused the deprivation of PLAINTIFFS’ rights by DOE Officers 1-5; that is
28   DEFENDANT’s failure to train is so closely related to the deprivation of

                                                          16
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 17 of 28 Page ID #:17




 1   PLAINTIFFS’ rights as to be the moving force that caused the ultimate injury.
 2           90.      As a direct and legal result of DEFENDANTS’ acts and omissions,
 3   PLAINTIFFS suffered damages, including physical and emotional pain and
 4   suffering.
 5           91.      PLAINTIFFS are informed and believe and thereon allege that the acts
 6   of the Defendants Does 1-10 were willful, malicious, intentional, reckless and/or
 7   were performed in willful and conscious disregard of PLAINTIFFS’ rights,
 8   justifying the awarding of punitive (against individual Defendants only) and
 9   exemplary damages against the individual Defendants in an amount to, be
10   determined at the time of trial.
11           92.      PLAINTIFFS seeks attorney fees under this claim pursuant to 42
12   U.S.C. Section 1988.
13                                   FOURTH CAUSE OF ACTION
14                            FALSE ARREST/FALSE IMPRISONMENT
15                                  (AGAINST ALL DEFENDANTS)
16           93.      PLAINTIFFS repeat and reallege each and every allegation in the
17   preceding paragraphs of this Complaint with the same force and effect as if fully
18   set forth herein.
19           94.      This cause of action is asserted against DEFENDANTS CITY OF LOS
20   ANGELES, CHIEF MOORE, and DOES 1-10.
21           95.      DEFENDANTS DOES 1-10 while working as police officers for the
22   CITY OF LOS ANGELES and acting within the course and scope of their duties,
23   intentionally deprived PLAINTIFFS of their freedom of movement by use of force,
24   including threats of force, menace, fraud, deceit, and unreasonable duress.
25   DEFENDANTS DOES 1-10 also detained PLAINTIFFS. Said detention was made
26   without reasonable suspicion. DEFENDANTS’ arrest of PLAINTIFFS was without
27   probable cause and any purported curfew violation was caused by DEFENDANTS’
28   conduct. The arbitrary curfew times violated the First Amendment Rights of

                                                          17
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 18 of 28 Page ID #:18




 1   PLAINTIFFS and others and rendered these arrests improper and unlawful.
 2           96.      PLAINTIFFS did not knowingly or voluntarily consent.
 3           97.      As a result of the foregoing, PLAINTIFFS suffered, and continue to
 4   suffer from physical injuries, and sickness, physical and emotional pain, anguish,
 5   and distress and psychological injury.
 6           98.      The conduct of DEFENDANTS was a substantial factor in causing the
 7   harm of PLAINTIFFS.
 8           99.      On information and belief, DOE DEFENDANTS were not disciplined
 9   for the use of force on June 2, 2020 against PLAINTIFFS.
10           100. LOS ANGELES CITY is vicariously liable for the wrongful acts of
11   DEFENDANTS DOES 1-10 pursuant to California Government Code § 815.2(a),
12   which provides that a public entity is liable for the injuries caused by its employees
13   within the scope of the employment if the employee’s act would subject him or her
14   to liability. Further, Government Code § 820(a) provides “except as otherwise
15   provided by statute (including Section 820.2), a public employee is liable for injury
16   caused by his act or omission to the same extent as a private person.”
17           101. DEFENDANT CHIEF MOORE has failed to impose adequate
18   discipline on his officers, including the responsible DOE DEFENDANT
19   OFFICERS, who committed these unlawful uses of excessive force with reckless
20   disregard for human life and safety, creating a culture of impunity within the LAPD
21   that encourages such violence and incidents of unreasonable force against the
22   public.
23           102. As a result of their conduct, DEFENDANTS are liable for
24   PLAINTIFFS’ injuries, either because they were integral participants in the assault
25   and battery, or because they failed to intervene to prevent these violations, or under
26   the doctrine of respondeat superior.
27           103. The conduct of DEFENDANTS DOES 1-10 was malicious, wanton,
28   oppressive, and accomplished with a conscious disregard for the rights of

                                                          18
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 19 of 28 Page ID #:19




 1   PLAINTIFFS, entitling PLAINTIFFS to an award of exemplary and punitive
 2   damages against all non-government entity defendants.
 3           104. PLAINTIFFS are seeking all damages under this claim.
 4                                     FIFTH CAUSE OF ACTION
 5                              BANE ACT (Cal. Civ. Code § 52.1)
 6                                (AGAINST ALL DEFENDANTS)
 7           105. PLAINTIFFS repeat and reallege each and every allegation in the
 8   preceding paragraphs of this Complaint with the same force and effect as if fully
 9   set forth herein.
10           106. As alleged herein, DEFENDANTS intentionally interfered by threats,
11   intimidation, and/or coercion with PLAINTIFFS’ exercise and enjoyment of rights
12   under federal and state law and under the federal and state constitutions (including,
13   without limitation, Amendment 1 and 4 of the U.S. Constitution; California Civil
14   Code Section 43 and Penal Code Sections 149, 240, and 242; and Article I, Sections
15   1, 2, 7, 13, and 17 of the California Constitution), including, without limitation, the
16   right to be free from any violence, the right to bodily integrity, the right of protection
17   from bodily restraint or harm and harm to personal relations, the right to be free
18   from excessive force by police, and the right be free from unreasonable searches
19   and seizures and the right to due process. DEFENDANTS acted intentionally and
20   with reckless disregard for the rights of PLAITNIFFS.
21           107. The DEFENDANTS, including Does 1-10, who committed battery
22   against PLAINTIFFS are liable pursuant to Government Code Section 820.
23   DEFENDANT City is liable to PLAINTIFFS pursuant to Government Code
24   Section 815.2 for the acts of its employees in committing battery against
25   PLAITNIFFS.
26           108. As a direct and legal result of DEFENDANTS’ acts and omissions,
27   PLAINTIFFS suffered damages and therefore seeks all damages, including actual,
28   compensatory and statutory damages, which are recoverable pursuant to Civil Code

                                                          19
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 20 of 28 Page ID #:20




 1   Section 52.1 and any other applicable statutes.
 2           109. PLAINTIFFS are informed and believe and thereon allege that the
 3   aforementioned acts of the individual Defendants, and each of them, were willful,
 4   malicious, intentional, oppressive and despicable and/or were done in willful and
 5   conscious disregard of the rights, welfare and safety of PLAINTIFFS, thereby
 6   justifying the awarding of punitive (against individual Defendants only) and
 7   exemplary damages against the individual (non-government entity) defendants in
 8   an amount to be determined at time of trial.
 9           110. PLAINTIFFS seek an award of reasonable attorneys’ fees pursuant to
10   Civil Code Section 52.1.
11                                     SIXTH CAUSE OF ACTION
12                                        ASSAULT and BATTERY
13                                       (AGAINST ALL DEFENDANTS)
14           111. PLAINTIFFS repeat and reallege each and every allegation in the
15   preceding paragraphs of this Complaint with the same force and effect as if fully
16   set forth herein.
17           112. This cause of action is asserted against DEFENDANTS CITY OF LOS
18   ANGELES, CHIEF MOORE, and DOES 1-10.
19           113. DEFENDANTS DOES 1-10 while working as Police Officers for the
20   CITY Police Department and acting within the course and scope of their duties,
21   wrongfully, unlawfully, intentionally, and violently touched and battered
22   PLAINTIFFS’ sustaining serious injuries.
23           114. DEFENDANTS DOES 1-10 had no legal justification for their actions,
24   and DEFENDANTS DOES’ 1-10 use of force against PLAINTIFFS, assault, use
25   of force, handcuffing and detention, removing Mr. SANTOS’ Yamaca, by
26   DEFENDANTS, while carrying out their duty as officers and as CITY OF LOS
27   ANGELES employees was an unreasonable use of force.
28           115. DEFENDANTS DOES 1-10 also intentionally used unreasonable

                                                          20
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 21 of 28 Page ID #:21




 1   force against PLAINTIFFS, including, but not limited to, tightening handcuffs on
 2   PLAINTIFFS to cause physical pain, numbness, tissue and nerve damage, and
 3   mental and emotional distress when they posed no threat to the officers or anyone
 4   else. Upon information and belief, PLAINTIFFS were assaulted, grabbed, and
 5   roughly clenched by handcuffs and/or zip ties.
 6           116. Mr. SANTOS complained multiple times to an unknown DOE
 7   Defendant officer that his handcuffs were too tight, and that he was losing feeling
 8   in one hand. Instead of helping him, the unknown DOE Defendant officer made
 9   mocking remarks and simply laughed at him.
10           117. As a direct and proximate result of DEFENDANTS’ conduct as
11   alleged above, PLAINTIFFS were caused to suffer severe pain and suffering.
12           118.      LOS ANGELES CITY is vicariously liable for the wrongful acts of
13   DEFENDANTS DOES 1-10 pursuant to California Government Code § 815.2(a),
14   which provides that a public entity is liable for the injuries caused by its employees
15   within the scope of the employment if the employee’s act would subject him or her
16   to liability. Further, Government Code § 820(a) provides “except as otherwise
17   provided by statute (including Section 820.2), a public employee is liable for injury
18   caused by his act or omission to the same extent as a private person.”
19           119. PLAINTIFFS are informed and believe and thereon allege that the
20   DEFENDANTS’ conduct was malicious, wanton, oppressive, and accomplished
21   with a conscious disregard for the rights of PLAINTIFFS, entitling PLAINTIFFS
22   to an award of exemplary and punitive damages (against individual Defendants
23   only) in an amount to be determined at time of trial against individual
24   DEFENDANTS only.
25           120. As a result of their conduct, DEFENDANTS are liable for
26   PLAINTIFFS’ injuries, either because they were integral participants in the assault
27   and battery, or because they failed to intervene to prevent these violations, or under
28   the doctrine of respondeat superior.

                                                          21
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 22 of 28 Page ID #:22




 1           121. PLAINTIFFS are seeking all damages under this claim.
 2                                  SEVENTH CAUSE OF ACTION
 3                                                NEGLIGENCE
 4                                         (AGAINST ALL DEFENDANTS)
 5           122. PLAINTIFFS repeat and reallege each and every allegation in the
 6   preceding paragraphs of this Complaint with the same force and effect as if fully
 7   set forth herein.
 8           123. DEFENDANTS owed a duty of care to PLAINTIFFS and were
 9   required to use reasonable diligence to ensure that PLAINTIFFS were not harmed
10   by Defendants’ acts or omissions. Defendants’ actions and omissions were
11   negligent and reckless, including but not limited to:
12       a. The failure to properly and adequately assess the need to detain, arrest, and
13           use force against PLAINTIFFS;
14       b. The failure to monitor and record any use of force by the CITY OF LOS
15           ANGELES, CHIEF MOORE, and DEFENDANTS DOES 1-10;
16       c. The failure to monitor and record any injuries specifically caused by the use
17           of force by the CITY OF LOS ANGELES, CHIEF MOORE, and
18           DEFENDANTS DOES 1-10;
19       d. The negligent tactics and handling of the situation with PLAINTIFFS;
20       e. The negligent detention, arrest, and use of force against PLAINTIFFS
21           including placing tight handcuffs on them for an extended period of time and
22           abandoning them at the detention area in a parking lot for hours with no
23           opportunity to communicate the torturous pain they were in or receive proper
24           care for their pain;
25       f. The failure to properly train and supervise employees, both professional and
26           non-professional, including DEFENDANTS DOES 1-10;
27       g. The failure to ensure that adequate numbers of employees with appropriate
28           education and training were available to meet the needs of and protect the

                                                          22
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 23 of 28 Page ID #:23




 1           rights of PLAINTIFFS;
 2       h. The failure to provide prompt medical care to PLAINTIFFS; and
 3       i. The negligent handling of evidence and witnesses.
 4           124. As a direct and proximate result of DEFENDANTS’ conduct as
 5   alleged above, and other undiscovered negligent conduct, PLAINTIFFS were
 6   caused to suffer severe pain and suffering, both physically and emotionally.
 7           125. In addition, at the aforementioned date, time and place,
 8   DEFENDANTS negligently, carelessly and without reasonable care, touched and
 9   violently battered PLAINTIFFS.
10           126. CITY OF LOS ANGELES is vicariously liable for the wrongful acts
11   of DEFENDANTS DOES 1-10 pursuant to California Government Code §
12   815.2(a), which provides that a public entity is liable for the injuries caused by its
13   employees within the scope of the employment if the employee’s act would subject
14   him or her to liability. Further, Government Code § 820(a) provides “except as
15   otherwise provided by statute (including Section 820.2), a public employee is liable
16   for injury caused by his act or omission to the same extent as a private person.”
17           127. The aforementioned acts and omissions of DEFENDANTS DOES 1-
18   10 were committed by them knowingly, willfully and maliciously, with the intent
19   to harm, injure, vex, harass and oppress PLAINTIFFS, with conscious disregard to
20   their known rights and deliberate indifference to the risk of injury to PLAINTIFFS.
21   By reason thereof, PLAINTIFFS seek punitive (against individual Defendants only)
22   and exemplary damages from DEFENDANTS, and each of them, in an amount as
23   proved.
24           128. DEFENDANT CITY OF LOS ANGELES knew or reasonably should
25   have known that DEFENDANTS DOES 1-10 would engage in such a violent
26   misconduct against PLAINTIFFS, during the course and scope of their
27   employment, and that, as a direct and proximate result of those violations,
28   PLAINTIFFS would suffer injuries as alleged herein.

                                                          23
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 24 of 28 Page ID #:24




 1           129. DEFENDANTS had the authority to supervise, prohibit, control,
 2   and/or regulate DEFENDANTS officers so as to prevent these acts and omissions
 3   from occurring.
 4           130. DEFENDANTS failed to exercise due care by hiring, retaining, and
 5   failing to supervise, prohibit, control or regulate DEFENDANTS DOES 1-10. As
 6   a direct and proximate result of DFEENDANTS’ negligent hiring, retention and
 7   supervision, control and regulation of DEFENDANTS officers, PLAINTIFFS have
 8   suffered and continues to suffer injuries entitling her to damages in amounts to be
 9   proven at trial.
10           131. By the aforesaid acts and omissions of DEFENDANTS, and each of
11   them, PLAINTIFFS have been directly and legally caused to suffer actual damages
12   including, but not limited to, extreme pain and suffering both with regards to
13   physical and mental suffering.
14           132. As a further direct and legal result of the acts and conduct of
15   DEFENDANTS, and each of them, as aforesaid, PLAINTIFFS have been caused
16   to and did suffer and continue to suffer severe emotional and mental distress,
17   anguish, humiliation, embarrassment, fright, shock, pain, discomfort, anxiety,
18   psychological harm, physical pain and suffering. The exact nature and extent of
19   said injuries is presently unknown to PLAINTIFFS. PLAINTIFFS do not know at
20   this time the exact duration or permanence of said injuries but are informed and
21   believe and thereon allege that some if not all of the injuries are reasonably certain
22   to be permanent in character.
23           133. As a result of their conduct, DEFENDANTS are liable for
24   PLAINTIFFS’ injuries, either because they were integral participants in the assault
25   and battery, or because they failed to intervene to prevent these violations, or under
26   the doctrine of respondeat superior.
27           134. PLAINTIFFS are informed and believe, and thereon allege, that the
28   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or

                                                          24
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 25 of 28 Page ID #:25




 1   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 2   oppressive and despicable conduct, and acted with willful and conscious disregard
 3   of the rights, welfare and safety of PLAINTIFFS, thereby justifying the award of
 4   punitive against individual DEFENDANTS only and exemplary damages in an
 5   amount to be determined at trial.
 6           135. PLAINTIFFS are seeking all damages under this claim.
 7                                   EIGHTH CAUSE OF ACTION
 8                INENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 9                                         (AGAINST ALL DEFENDANTS)
10            136. PLAINTIFFS repeat and reallege each and every allegation in the
11                preceding paragraphs of this Complaint with the same force and effect as if
12                fully set forth herein.
13           137. DEFENDANTS DOES 1-10 conduct as described above was extreme
14   and outrageous and was done with the intent of causing PLAINTIFFS to suffer
15   emotional distress or with reckless disregard as to whether their conduct would
16   cause her to suffer such distress.
17           138. By the aforesaid acts and omissions of DEFENDANT deputies and
18   officers, and each of them, PLAINTIFFS have been directly and legally caused to
19   suffer actual damages including, but not limited to, extreme pain and suffering both
20   with regards to physical and mental suffering.
21           139. As a further direct and legal result of the acts and conduct of
22   DEFENDANTS, and each of them, as aforesaid, PLAINTIFFS have been caused
23   to and did suffer and continue to suffer physical pain and injury, severe emotional
24   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
25   discomfort, anxiety, physical pain and suffering. The exact nature and extent of
26   said injuries is presently unknown to PLAINTIFFS. PLAINTIFFS do not know at
27   this time the exact duration or permanence of said injuries but are informed and
28   believe, and thereon allege, that some if not all of the injuries are reasonably certain

                                                          25
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 26 of 28 Page ID #:26




 1   to be permanent in character.
 2           140. As a result of their conduct, DEFENDANTS are liable for
 3   PLAINTIFFS’ injuries, either because they were integral participants in the assault
 4   and battery, or because they failed to intervene to prevent these violations, or under
 5   the doctrine of respondeat superior.
 6           141. PLAINTIFFS are informed and believe, and thereon allege, that the
 7   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
 8   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 9   oppressive and despicable conduct, and acted with willful and conscious disregard
10   of the rights, welfare, and safety of PLAINTIFFS, thereby justifying the award of
11   punitive (against individual Defendants only) and exemplary damages in an amount
12   to be determine at trial.
13                                        PRAYER FOR RELIEF
14         WHEREFORE, PLAINTIFFS pray for judgment against DEFENDANTS
15   CITY OF LOS ANGELES, CHIEF MICHEL MOORE, DOES 1-10, and each of
16   them, as follows:
17         1.         For general economic and non-economic damages according to proof;
18         2.         For special damages according to proof;
19         3.         For punitive damages where allowed by law (against the individual
20   defendants only);
21         4.         For equitable relief;
22         5.         For prejudgment interest;
23         6.         For costs of suit incurred herein;
24         7.         For attorney’s fees as allowed by law;
25         8.         For civil penalties as allowed by law;
26         9.         For such other and further relief as this Court deems just and proper,
27   and appropriate.
28

                                                          26
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 27 of 28 Page ID #:27




 1   Date: July 23, 2021                                         V. JAMES DESIMONE LAW
 2
 3
 4                                                               By:
 5                                                                     V. JAMES DESIMONE, ESQ.
                                                                       CARMEN D. SABATER, ESQ.
 6
 7
                                                                       Attorneys for Plaintiffs,
 8
                                                                       ISAAC NEWTON MEDEIROS
 9                                                                     DOS SANTOS and KARINA
10                                                                     LOPEZ

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          27
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
Case 2:21-cv-05963-FLA-GJS Document 1 Filed 07/23/21 Page 28 of 28 Page ID #:28




 1                                         DEMAND FOR JURY TRIAL
 2         PLAINTIFFS hereby demand a trial by jury.
 3
 4   Date: July 23, 2021                                         V. JAMES DESIMONE LAW
 5
 6
 7                                                               By:
 8                                                                     V. JAMES DESIMONE, ESQ.
                                                                       CARMEN D. SABATER, ESQ.
 9
10                                                                     Attorneys for Plaintiffs,
                                                                       ISAAC NEWTON MEDEIROS
11
                                                                       DOS SANTOS and KARINA
12                                                                     LOPEZ
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          28
                                  PLAINTIFFS’ COMPLAINT FOR DAMAGES
     Isaac Newton Medeiros Dos Santos and Karina Lopez v. City of Los Angeles, et al.   V. James DeSimone, Esq.
     Case No.:                                                                           Carmen D. Sabater, Esq.
